Citation Nr: 1200671	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee tricompartmental osteophytosis osteoarthritis, including as secondary to service-connected left knee degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from November 1966 to November 1968. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran testified in support of these claims during a video conference hearing held before the undersigned Acting Veterans Law Judge in April 2011.

This appeal initially included a claim of entitlement to service connection for left knee instability, but the RO granted this claim by Decision Review Officer Decision dated December 2010.  This claim, having been granted fully, is thus not now before the Board for appellate review.  

In December 2010, the Veteran raised the issue of service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected left knee disability and the Board hereby refers this matter for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board REMANDS the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C.  



REMAND

First, during his April 2011 hearing, the Veteran testified that he had recently received treatment, including knee braces and a cortisone shot from private and VA medical providers..  He was scheduled for a total left knee replacement in June 2011.  Records of this treatment are not in the claims file and, being pertinent to both claims on appeal, must be secured and associated with the claims file.  These records specifically include those compiled by Drs. Harris and Rosenberg (the latter dated since September 2010), reports of the Veteran's June 20, 2011 total left knee replacement, and records of his treatment visits at the Audie Murphy VA Medical Center.  

Second, during the April 2011 hearing, the Veteran also testified that his knee disabilities played a role in his retirement from the United States Postal Service.  He has not, however, submitted employment information showing that his knees interfered with his employment and the RO has not notified him that he is responsible for doing so.    

Third, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, examinations are needed in support of the Veteran's claims for service connection for a right knee disability and for an increased evaluation for a left knee disability.  

With regard to the claim for service connection for a right knee disability, the Veteran has submitted an April 2011 written statement from Dr. Harris, a private orthopedic surgeon, relating the Veteran's right knee disability to his service-connected left knee disability.  According to this statement, the Veteran has multiple orthopedic problems including left knee osteoarthritis, favors his left knee, relies more heavily on his right knee, and, due, in part, to limping, has some discomfort on the right.  Dr. Harris does not specifically indicate that the Veteran's right knee disability is proximately due to or the result of his service-connected left knee disability.  Instead, he indicates that it is reasonable to conclude that it contributes to some degree in the discomfort the Veteran feels on the right.  

Other medical records in the claims file too note that the Veteran has multiple orthopedic problems and other medical conditions, including gout, which play a role in his knee symptoms.  In February 2008, the Veteran underwent a VA examination, after which an examiner concluded that the right knee disability was not caused by or the result of active service or the Veteran's left knee.  The VA examiner did not address whether the right knee disability was aggravated by the service-connected left knee disability and he was not privy to the written statement Dr. Harris recently submitted.  See 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability).  Given this fact, another VA examination is needed.  

With regard to the Veteran's claim for an increased evaluation for a left knee disability, an examination is also needed.  The RO afforded the Veteran a VA examination of his left knee in October 2010, but since then, reportedly in June 2011, the Veteran has undergone a total left knee replacement.  In addition, during the October 2010 examination, the Veteran reported that he had flare-ups of left knee symptomatology, but the examiner did not address the extent to which the Veteran was additionally limited in range of motion during such flare-ups. 

The Board thus REMANDS these claims for the following action:

1.  After obtaining any necessary authorization, secure and associate with the claims file all pertinent, outstanding treatment records pertinent to the Veteran's knee claims, including reports of his June 20, 2011 total left knee replacement, and records of his treatment visits with Dr. Harris and Dr. Rosenberg (the latter dated since September 2010) and at the Audie Murphy VA Medical Center.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Inform the Veteran that he is responsible for submitting employment information to substantiate his contention that his knee disability(ies) interfered with his employment at the United States Postal Service.

3.  After associating the aforementioned evidence with the claims file, arrange for the Veteran to undergo a VA examination in support of his claim for service connection for right knee tricompartmental osteophytosis osteoarthritis.  Advise the Veteran that any failure to report to the examination might result in an adverse decision on his claim.  Forward the claims file to the examiner for review of all pertinent documents therein, including Dr. Harris's April 2011 written statement, and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed in following the instructions below.

a) Record in detail the Veteran's history of right knee complaints;  

b) Diagnose all right knee disabilities shown to exist, including, if appropriate, tricompartmental osteophytosis osteoarthritis;   

c) Based on all of the evidence of record, including the Veteran's reported history of observable symptoms, offer an opinion as to whether any current right knee disability is at least as likely as not related to the Veteran's active service;  

d) If not, offer an opinion as to whether the Veteran's right knee disability is proximately due to or the result of his service-connected left knee disability;

e) If not, offer an opinion as to whether and to what extent the Veteran's right knee disability is aggravated by his service-connected left knee disability;

f) Provide rationale, with specific references to the record, for the opinions expressed; and

g) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such an opinion.

4.  Arrange for the Veteran to undergo a VA examination in support of his claim for an increased evaluation for a left knee disability.  Advise the Veteran that any failure to report to the examination might result in an adverse decision on his claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed in following the instructions below.  

a) Diagnose all left knee disorders shown to exist;

b) Identify all associated symptoms, including, if appropriate, pain, painful motion, limitation of motion, instability, subluxation and ankylosis; 

c) Consider whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

d) Describe the impact of the Veteran's left knee symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

e) Specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected left knee disability; 

f) Provide detailed rationale, with specific references to the record, for the opinions provided; and   

g) If an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

6.  Readjudicate the claims based on all of the evidence of record.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


